United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1267
                                    ___________

Larry G. Wynne,                          *
                                         *
                   Appellant,            * Appeal from the United States
                                         * District Court for the Southern
      v.                                 * District of Iowa.
                                         *
Iowa Interstate Railroad, Ltd.,          *      [UNPUBLISHED]
                                         *
                   Appellee.             *
                                    ___________

                               Submitted: September 12, 2001

                                   Filed: September 20, 2001
                                    ___________

Before LOKEN, RICHARD S. ARNOLD, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       The Iowa Interstate Railroad, Ltd. employed Larry G. Wynne as a conductor.
After injuring his shoulder on the job in 1990, Wynne was placed on medical leave
through 1996. During his leave, Wynne sought a promotion to engineer, a job he could
perform despite his injury, and applied for the required special training. When Wynne
was not selected, he filed a complaint alleging age and disability discrimination. The
Railroad later fired Wynne for dishonesty related to reports he submitted about his
disability, and Wynne amended his complaint to allege retaliation. A jury returned a
verdict in the Railroad’s favor on all counts. Wynne filed a motion for judgment as a
matter of law (JAML), or in the alternative, for a new trial, on his age discrimination
and retaliation claims. The district court* denied the motion, concluding the evidence
supported the jury’s verdicts.

       On appeal, Wynne contends the district court should have granted his motion for
JAML or motion for a new trial on his age discrimination and retaliation claims because
the evidence did not support the jury’s verdicts. We review the district court’s denial
of a JAML motion de novo and the denial of a new trial motion for abuse of discretion.
Inacom Corp. v. Sears, Roebuck & Co., 254 F.3d 683, 688 (8th Cir. 2001). To prevail,
Wynne must show that all the evidence points in his direction and is susceptible of no
reasonable interpretation supporting the verdict. Id. at 689. Like the district court, we
hold Wynne failed to satisfy this burden. Viewing the evidence in the light most
favorable to the verdict and drawing all reasonable inferences in its favor, we conclude
the jury could reasonably find Wynne was not qualified to perform the engineer
position or receive training for it, and even if he was, the Railroad had legitimate,
nondiscriminatory reasons for refusing to offer Wynne the training, and Wynne failed
to show the nondiscriminatory reasons were a pretext for discrimination. See Reeves
v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142-43 (2000). As for his
retaliation claim, the jury could reasonably find there was no causal link between
Wynne’s filing of a discrimination complaint and the dishonesty charge that led to his
termination. Kiel v. Select Artificials, Inc., 169 F.3d 1131, 1136 (8th Cir. 1999) (en
banc). Because an in-depth discussion of the issues would serve no useful purpose, we
affirm on the basis of the district court’s order denying Wynne’s motion. See 8th Cir.
R. 47B.




      *
        The Honorable Ronald E. Longstaff, Chief Judge, United States District Court
for the Southern District of Iowa.

                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-